DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Status of claims 
This action is in response to the applicant amendment filed on 7/15/2021 for application 15/816,771 filed on 11/17/2017.  
Claim 1, 4 – 8, 11 – 15 and 18 – 21 are pending and have been examined. 
Claim 1, 8 and 15 are amended by applicant.  
Claim 2, 3, 9, 10, 16 and 17 have been canceled by applicant.
Claims 21 is newly added.
 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2017, 1/25/2019 and 5/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, applicant newly recited subjective claim limitation in claims 21 regarding, “attribute matrix”, “an attribution”, “a set of the predicted dangerous actions” and “a mapping function” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Further, skilled in the art could not located the recited claim limitation term regarding, “any numeric risk scores” within written description that is also required to be furnished in the drawing  
In this instant case, applicant newly recited essence claim limitation term regarding, “attribute matrix”, “an attribution”, “a set of the predicted dangerous actions” and “a mapping function” were never shown on the drawing as the essence and major claim terms in claim 21 ought to be shown along with “any numeric risk scores” newly recited in claims 1, 8 and 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4 – 8, 11 – 15, and 18 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The terms “low” and "high" in claim 1, 8 and 15 are relative terms which renders the claim indefinite.  The term "low" and “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets  that any score can be the high risk score and any number can be the low risk score.
The dependent claims including 2 – 7, 11 – 14 and 18 – 21 are based upon the rejected claims and are also rejected based upon dependency.  


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
Claim 1, 4 – 8, 11 – 15 and 18 – 21 are rejected under 35 U.S.C. 103 as being un-patentable over Nalluri et al. (Personal Safety and Emergency Services, US2015/0245189, Aug, 2015) in view of Koskas et al. (Personal Emergency Saver System and Method, US2017/0188216, Jun, 2017), Papakonstantinou (System and Method for Real Time Detection and Reporting of Personal Emergencies, WO2016/075656, May 2016), and Manapat et al. US10867303B1, System, Methods, and Apparatuses for Implementing User Customizable Risk Management Tools with Statistical Modeling and Recommendation Engine, Oct, 2017. 

Regarding Claim1, Nalluri teaches: A method of detecting personal danger comprising: 
receiving a routine profile specifically associated with the user (See at least Fig. 26C, 2614 Historical context data [routine profile] can include historical context data collected [receive] from the external source, para. 0126, line. 3 - 4);
the routine profile is based on past environmental information previously provided by the user at different times (See at least Para. 0106 and Fig. 26C, historical [previously] context [past environmental information at different times] can be identified 2614 for a user based on context data that has been obtained [provided], at least in part, through a mobile computing client device associated with the user)
according to a routine of the user by executing second instructions (See at least Para. 0113, Line. 19 – 20, the processor executes instructions and manipulates data to perform certain operation) in the computer system (See at least Para. 0113, Line. 8 – 9, a computer, a system);  
receiving current environmental information from the mobile communications device (See at least Fig. 1 and 3, in other words, PSE Client Device 110 [mobile electronic device] transmit sensor 315 data [current environmental information] through internet 130 to server 105), by executing third instructions (See at least Para. 0113, Line. 19 – 20, the processor executes instructions and manipulates data to perform certain operation) in the computer system (See at least Para. 0113, Line. 8 – 9, a computer, a system); 
determining that the current numeric risk score exceeds a first predetermined risk threshold value (see at least Para. 121, line. 10 – 11, determine that the present context [current risk score] deviates from the historical context beyond [exceeds] a threshold [predetermined risk threshold value] ), by executing fifth instructions (See at least Para. 0113, Line. 19 – 20, the processor executes instructions and manipulates data to perform certain operation) in the computer system (See at least Para. 0113, Line. 8 – 9, a computer, a system);
initiating transmission of an alert signal with the current numeric risk score to the mobile communication device to the mobile communications device in response to determining (See at least Fig. 13 & para. 0067, ln. 6 – 9, where alerts pushed to the client device as initiating alert signal transmission; para. 0071, ln. 4 – 10 & fig. 10, where examples of emergency message templates include deviation [numeric risk score]);
determining that the current numeric risk score exceeds a second predetermined risk threshold value which is greater than the first predetermined risk threshold value (see at least Para. 0070, Line. 10, where for serious or high-level emergency, compare to the low-level emergency, the risk score of high-level emergency is exceeding a higher threshold [second predetermined risk threshold] compare to the lower threshold [first predetermined risk threshold] of the lower-risk emergency); 
responsively overriding … by proceeding to transmit the alert signal with the current numeric risk score to a contact of the user (see at least Para. 0070, Line. 10 – 11, in other words, for a serious or high level emergency, the spouse and emergency personnel may be contacted [emergency message] first [override]; para. 0071, ln. 4 – 10 & fig. 10, where examples of emergency message templates include deviation [numeric risk score]); 
however, Nalluri does not further explicitly shows receiving a request from a user to monitor the user's safety using a mobile communications device of the user, by executing first instructions in a computer system; using a deep learning system to generate a current numeric risk score by comparing the current environmental information to the routine profile wherein a low risk score is indicative of relative safety and a high risk score is indicative of relative danger by executing fourth instructions in the computer system; receiving a cancel signal from the mobile communications device in response to the alert signal; the second predetermined risk threshold value specifies that cancels signal are disregarded for any numeric risk score exceeding the second predetermined risk threshold value;
Koskas further shows:  receiving a request from a user to monitor the user's safety using a mobile communications device of the user (see at least Koskas, Para. 53, Line. 4 – 7, he [user] can manually control [request] the sensitivity of the subscriber protection … by using the application [the application on the mobile electronic device] of the invention), by executing first instructions in a computer system (See at least Koskas, Para. 0048, Line 7 – 9 a computer … capable of executing program instructions);   
receiving a cancel signal from the mobile communications device in response to the alert signal  wherein the transmission of alert signal is prevented (see at least Fig.5. and Para. 0033, in other words, in case of abnormal situation, a message will be displayed on the subscriber communication device [mobile electronic device]. User can choose to click “I’M OK” button [cancel signal] to turn off emergency mode as alert signal transmission prevention,) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Nalluri’s teaching of the detecting of personal danger with Koskas’s teaching of the user initiated monitoring method. One of the ordinary skill in the art would have motivated to make this modification in order for user to control the subscriber’s protection (see at least Koskas, Para. 0014, lines. 2 - 3);  
However, Nalluri in view of Koskas does not further shows: using a deep learning system to generate a current numeric risk score by comparing the current environmental information to the routine profile wherein a low risk score is indicative of relative safety and a high risk score is indicative of relative danger, by executing fourth instructions in the computer system; the second predetermined risk threshold value specifies that cancels signal are disregarded for any numeric risk score exceeding the second predetermined risk threshold value;
Papakonstantinou further teaches:  using a deep learning system (see at least Page. 41, Para. 3 Line. 3 predictive model can be a neural network [deep learning system]) to generate a current numeric risk score (see at least Page. 5, Para 2, Line. 4 – 5, compute a score [risk score] value indicative of a likelihood of an emergency event);
 by comparing the current environmental information to the routine profile (See at least Page. 41, Para. 1, Line. 1 – 8, in other words, system store user data [routine profile] and can analyze, compare and filter the collected data [current environmental information] base on previously stored data for the user);
 a low risk score is indicative of relative safety and a high risk score is indicative of relative danger (See at least fig. 2 & page. 36, ln. 1 – 2, where use 2nd threshold for impending event [lower risk event] which is lower than the threshold to detect emergency event [higher risk event]), by executing fourth instructions (See at least Page. 19, Para. 2, Line. 1 - 2, process [execute] instructions) in the computer system (See at least Page. 18, Para. 4, Line. 2, a computer); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nalluri in view of Koskas utilizing deep learning of Papakonstantinou by generating of risk score. One of the ordinary skill in the art would have motivated to make this modification in order for the system to generate emergency predictive model (see at least Papakonstantinou, Page. 2, Para. 2, line. 20);
 Further, Nalluri in view of Koskas and Papakonstantinou did not explicitly teach:  the second predetermined risk threshold value specifies that cancels signal are disregarded for any numeric risk score exceeding the second predetermined risk threshold value;
Manapat explicitly teaches: the second predetermined risk threshold value specifies that cancels signal are disregarded for any numeric risk score exceeding the second predetermined risk threshold value (See at least Manapat, col 9, ln. 33 – 35, where user is prompted … to manually … reject the transaction [cancel signal]; col. 15, ln. 28 – 31, where implement sampling of the transactions in violation [disregard] of the user’s rule, which is to reject the transaction; col 15, ln. 36 – 40  if score [risk score] > 50 [second predetermined risk threshold value] ignore the user rejection and perform sampling logic);
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Nalluri (in view of Koskas and Papakonstantinou) and Manapat’s teaching of overriding user cancellation for the risk sampling. 
One of the ordinary skill in the art would have motivated to make this modification in order to track metrics and sampling transaction back to the learning model to improve the system (See at least Manapat, col 3, lines. 63 – 65).
 
Regarding Claim 4, Nalluri in view of Koskas, Papakonstatinou and Manapat teaches the method of Claim 1. 
Koskas further teaches: the current environmental information includes current location information and current audio information; and the deep learning system correlates current sound data extracted from the current audio information with a current locale (see at least Koskas, Para. 0012 and 0049, in other words, based on machine learning [deep learning system] analyze sensor data [audio information] and semantical words [sound data] to categorize the emergency situation [locale]) associated with the current location information (see at least Koskas, Para. 0034, in other words, adding subscriber’s details [sound data], his current location, and additional details to categorize [correlate] the emergency situation[locale]). 
One of the ordinary skill in the art would have motivated to make this modification in order to provide a full picture to the emergency call center (See at least Koskas, para. 0034, lines. 9 – 11)
 
Regarding Claim 5, Nalluri in view of Koskas, Papakonstatinou and Manapat teaches the method of Claim 4. 
Papakonstantinou further teaches: the deep learning system (see at least Page. 41, Para. 3 Line. 3 predictive model can be a neural network [deep learning system]) determines that the current locale is a new locale not represented in the routine profile (see at least Page. 36, Line. 8, in other words, detecting risks associated with a user location [current locale] base on obtained public alerts [not in routine profile]); and the generation of the current numeric risk score includes using an assumed risk level for a particular type of locale (see at least Page. 5, Para 2, Line. 4 – 5, compute a score [risk score] value indicative of a likelihood of an emergency event). 
One of the ordinary skill in the art would have motivated to make this modification in order to provide public alerts such as disaster alert weather alert crime alert bacteria or virus alert etc to the user (See at least Papakonstantinou, page 6, lines. 6 – 8)

Regarding Claim 6, Nalluri in view of Koskas, Papakonstatinou and Manapat teaches the method of Claim 4. 
Koskas further teaches: the current sound data includes voice data parsed to identify one or more keywords (see at least Para. 0012, 0043 and 0049, the server can be trained to recognize key words that can be audio data),
The reason of combination is the same as Claim 4
Papakonstantinou further teaches: one or more ambient sound sources (see at least Page. 30, Para. 3, Line. 3, in other words, loud screams or alarm sounds [ambient sound sources]); and the deep learning system (see at least Page. 41, Para. 3 Line. 3 predictive model can be a neural network [deep learning system]) uses the keywords and ambient sound sources (See at least Page. 29, Para. 4, Line. 3 - Page. 30, Para. 1, Line. 2, application can receive the sensor data [ambient sound sources], user contextual data [keywords]) in comparing the current environmental information to the routine profile (see at least Page. 41, Para. 1, Line. 1 – 8, in other words, system store user data [routine profile] and can analyze, compare and filter the collected data [current environmental information] base on previously stored data for the user). 
One of the ordinary skill in the art would have motivated to make this modification in order to identify new risk, new conditions or any new information relevant to the user (See at least Papakonstantinou, page 41, lines. 6 – 7)
 
Regarding Claim 7, Nalluri in view of Koskas, Papakonstatinou and Manapat teaches the method of Claim 1. 
Papakonstantinou further teaches: deep learning system utilizes a plurality of metrics (see at least Page. 41, Para. 3, Line. 3 – 8, in other words, emergency predictive model can be a neural network [deep learning system] configured to receive user data such as sensor data, medical, location, activity or a combination [plurality of metrics]) in comparing the current environmental information to the routine profile, and each metric contributes to the current numeric risk score (see at least Page. 41, Para. 1, Line. 1 – 8, in other words, system store user data [routine profile] and can analyze, compare and filter the collected data [current environmental information] base on previously stored data for the user). 
The reason of combination is the same as Claim 1
 
Regarding Claim 8, it is the computer system claim corresponding to method claim Claim 1. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 8 is rejected for the same reason as Claim 1. 
 
Regarding Claim 11, it is the computer system claim corresponding to method claim Claim 4. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 11 is rejected for the same reason as Claim 4. 
  
Regarding Claim 12, it is the computer system claim corresponding to method claim Claim 5. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 12 is rejected for the same reason as Claim 5. 
  
Regarding Claim 13, it is the computer system claim corresponding to method claim Claim 6. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 13 is rejected for the same reason as Claim 6.  
 
Regarding Claim 14, it is the computer system claim corresponding to method claim Claim 7. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 14 is rejected for the same reason as Claim 7.  
 
Regarding Claim 15, it is the computer program product claim corresponding to computer system claim.
 Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]). Therefore, Claim 15 is rejected for the same reason as Claim 1.
It is also further noted claim 15 directs to the means plus function interpretation discussed above where apparatus claim claims what apparatus is but not what apparatus does. Please also see MPEP 2114.   
 
Regarding Claim 18, it is the computer program product claim corresponding to computer system claim Claim 4. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]).  Therefore, Claim 18 is rejected for the same reason as Claim 4.  
 
Regarding Claim 19, it is the computer program product claim corresponding to computer system claim Claim 5. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]).  Therefore, Claim 19 is rejected for the same reason as Claim 5.  
 
Regarding Claim 20, it is the computer program product claim corresponding to computer system claim Claim 6. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]).  Therefore, Claim 20 is rejected for the same reason as Claim 6.  

Regarding claim 21, Nalluri et al shows defining an attribute matrix (See at least Figure 9A for attribute matrix), 
each row of the attribute matrix corresponds to a unique user to a social network of the user (See at least figure 9A for each row of the matrix corresponds to Ralph, Ken, Vince, and Steve and user’s social network);
each row of the attribute matrix corresponds to an attribute associated with each respective unique user (See at least figure 9A for each row provides phone number attribute); 
defining an attribute augmented network based on the attribute matrix (See at least figure 9A for augment network connection established by using sending location for each attribute augment network);
mapping the attributed augmented network to an action history of the user based on the route profile (See at least figure 16A for 1605 for action history along with attribute augmented network for location provided to the mapping on 1610 along with the route profile shown on 1610 for informed contact moving status also on 1615 );
outputting a set of predicted dangerous action of the user based on the mapping (See at least figure 16B for incident status log 1625 for emergency trigged as predicted dangerous action set corresponding to mapping).

Response to Arguments
Applicant's remark filed on 7/15/2021 has been fully considered but they are not persuasive. 

In response to applicant’s remark Nalluri, Para 0070, does not shows the cancel signal but only concerned to who to contact first; however, applicant’s attention is directed to Koskas, where it is Koskas show the cancel signal for the alert of Nalluri; 

It is also noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instant case, applicant is advised to consider reference Nalluri in view of Koskas as a whole.

Further, applicant’s remark states that Nalluri in view of Koskas and Papakonstatinou does not show applicant newly recited claim limitation in Claim 1. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   
Conclusion 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
 
 

 
 
/S.C./ Examiner, Art Unit 2122                                                                                                                                                                                                         /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122